DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 08/14/2020, in which claims 1-14 are pending and ready for examination. 

Priority 

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference numbers L1, L2, and L3 in Figure 4.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the claim recites the limitation “…calculating the center P.sub.0 of the initial light spot by the weighted average algorithm after grading an initial electric current generated on the sensor,…, calculating a center P.sub.1 of the first light spot by the weighted average algorithm after grading a first electric current generated on the sensor, … calculating a center P.sub.2 of the second light spot by the weighted average algorithm after grading a second electric current generated on the sensor...” (Emphasis added by the Examiner).  It is not clear in what sense the term “grading” is being used, or even if it is a typographical error. It’s not clear how an electric current is being “graded,” and the instant specification does not appear to clarify the term. Applicant is requested to provide clarification of the meaning or amend the instant claim.

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner's statement of reasons for allowance:

While Bruning discloses an apparatus for assembling lenses that uses a computer controlled collimator and a lens manipulator, wherein a photodetector is used to detect light and centering issues of lenses so as to generate correction signals to correct a centering or spacing of a lens and subsequent lens elements centered and spaced in a similar manner, and wherein a plate (i.e. stage/platform) has X, Y, and Z movements and a barrel is used, and while Wong teaches assembly of an imaging module wherein a lens module is aligned with an imaging module and an apparatus uses a Z tilt, and while Latyev teaches a lens centering system that uses adjustment including shifting or tilting to reduce the influence of centering errors and a system with piezo adjusters, none of the references taken either alone or in combination with the prior art of record disclose a lens assembling device or method for assembling lenses, including:


(Claim 1) "… calculate a center of the light spot formed on the sensor by a weighted average algorithm, wherein a center of an initial light spot directly formed by the collimator on the sensor is defined as P.sub.0, a center of a light spot formed on the sensor after passing through n lenses in the lens barrel is defined as P.sub.n, n is a positive integer and greater than 0; a feedback control platform located between the collimator and the sensor; a lens transfer component configured to put each of the plurality of lenses into the lens barrel and drive each of the plurality of lenses in the lens barrel to rotate; and a processor electrically or signal connected to the feedback control platform, the sensor, and the lens transfer component, respectively; wherein the processor is configured to receive position information of the center P.sub.0 and the center P.sub.n sent by the sensor, control the feedback control platform to move in a X direction or in a Y direction, control the feedback control platform to selectively tilt in a Z direction, and/or control the lens transfer component to rotate, until the center P.sub.0 coincides with the center P.sub.n or a distance between the center P.sub.0 and the center P.sub.n is within an acceptable deviation range.",


(Claim 8) "…. calculate a center of the light spot formed on the sensor by a weighted average algorithm, wherein a center of an initial light spot directly formed by the collimator on the sensor is defined as P.sub.0, a center of a light spot formed on the sensor after passing through n lenses in the lens barrel is defined as P.sub.n, n is a positive integer and greater than 0; a feedback control platform located between the collimator and the sensor; a lens transfer component configured to put each of the plurality of lenses into the lens barrel and drive each of the plurality of lenses in the lens barrel to rotate; and a processor electrically or signal connected to the feedback control platform, the sensor, and the lens transfer component, respectively; wherein the processor is configured to receive position information of the center P.sub.0 and the center P.sub.n sent by the sensor, control the feedback control platform to move in a X direction or in a Y direction, control the feedback control platform to selectively tilt in a Z direction, and/or control the lens transfer component to rotate, until the center P.sub.0 coincides with the center P.sub.n or a distance between the center P.sub.0 and the center P.sub.n is within an acceptable deviation range;… controlling the feedback control platform to move in at least of the X direction and the Y direction, controlling the feedback control platform to selectively tilt in the Z direction, and/or controlling the lens transfer component to rotate according to the position information of the center P.sub.0 and the center P.sub.1, thereby driving the first lens until the center P.sub.0 coincides with the center P.sub.1 or a distance between the center P.sub.0 and the center P.sub.1 is within the acceptable deviation range; placing a second lens in the lens barrel and above the first lens by the lens transfer component; forming a second light spot on the sensor by light emitted from the collimator after passing through the first lens and the second lens in that sequence, calculating a center P.sub.2 of the second light spot by the weighted average algorithm after grading a second electric current generated on the sensor, and sending position information of the center P.sub.2 to the processor; controlling the feedback control platform to move in at least of the X direction and the Y direction, controlling the feedback control platform to selectively tilt in the Z direction, and/or controlling the lens transfer component to rotate according to the position information of the center P.sub.0 and the center P.sub.2, thereby driving the first lens and the second lens until the center P.sub.0 coincides with the center P.sub.2 or a distance between the center P.sub.0 and the center P.sub.2 is within the acceptable deviation range.",

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent No. 3,762,821 to Bruning et al., teaches an apparatus for assembling lenses that uses a computer controlled collimator and a lens manipulator, wherein a photodetector is used to detect light and centering issues of lenses so as to generate correction signals to correct a centering or spacing of a lens and subsequent lens elements centered and spaced in a similar manner, and wherein a plate (i.e. stage/platform) has X, Y, and Z movements and a barrel is used. Does not explicitly teach calculating a light spot by a weighted average.

US Patent Publication No. 2017/0201744 to Womg et al., teaches assembly of an imaging module wherein a lens module is aligned with an imaging module and an apparatus uses a Z tilt. Does not explicitly teach calculating a light spot by a weighted average.

Latyev et al., “PRACTICAL PROBLEMS OF PRODUCTION: Design and process methods of centering lens systems” J. Opt. Technol. 80 (3), March 2013 Pgs. 197-200, teaches a lens centering system that uses adjustment including shifting or tilting to reduce the influence of centering errors and a system with piezo adjusters. Does not explicitly teach calculating a light spot by a weighted average.

US Patent Publication No. 2020/0329181 to Lee et al., teaches aligning of a lens module relative to a lens module, but does not explicitly mention multiple lenses or calculating a light spot by a weighted average.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117